UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 State of Incorporation SEC File Number Tax I.D. Number 25 Bull Street, Savannah, GA31401 (Address of principal executive offices)(Zip Code) 912-629-6486 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common, $1.00 Par Value NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No_ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No_ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes No X SAVB 2010 Form 10-K -1- The aggregate market value of the voting and non-voting common equity at June 30, 2010 held by non-affiliates, based on the price of the last trade of $9.76 per share times 5,694,258 non-affiliated shares, was $55,575,956. APPLICABLE ONLY TO CORPORATE REGISTRANTS As of February 28, 2011, the registrant had outstanding 7,199,136 shares of common stock. Portions of the 2010 Annual Report to Shareholders of Registrant are incorporated in Parts I, II and IV of this report. Portions of the Proxy Statement of Registrant dated April 1, 2011 are incorporated in Part III of this report. REGISTRANT'S DOCUMENTS INCORPORATED BY REFERENCE Document Incorporated by Reference Part Number and Item Number of Form 10-K Into Which Incorporated Pages F-35 and F-36 of Registrant's 2010 Annual Report to Shareholders Part II, Item 5, Market for Registrant's Common Equity and Related Shareholder Matters Pages F-33-35, F-44, F-49-50 of Registrant's 2010 Annual Report to Shareholders Part II, Item 6, Selected Financial Data Pages F-33 through F-50 of Registrant's 2010 Annual Report to Shareholders Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations Pages F-45 through F-48 of Registrant's 2010 Annual Report to Shareholders Part II, Item 7A, Quantitative and Qualitative Disclosures about Market Risk Pages F-3 through F-32 of Registrant's 2010 Annual Report to Shareholders Part II, Item 8, Financial Statements and Supplementary Data Pages 4 through 19 of Registrant's Proxy Statement in connection with its Annual Shareholders' Meeting to be held April 21, 2011 (“2011 Proxy Statement”) Part III, Item 10, Directors and Executive Officers Page 16 and pages 19 through 25 of Registrant's 2011 Proxy Statement Part III, Item 11, Executive Compensation Pages 4 through 12 and page 25 of Registrant's 2011 Proxy Statement Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Page 27 of Registrant's 2011 Proxy Statement Part III, Item 13, Certain Relationships and Related Transactions Pages 28 of Registrant’s 2011 Proxy Statement Part III, Item 14, Principal Accountant Fees and Services Pages F-2 through F-32 of Registrant's 2010 Annual Report to Shareholders Part IV, Item 15, Exhibits and Financial Statement Schedules SAVB 2010 Form 10-K -2- THE SAVANNAH BANCORP, INC. 2-K TABLE OF CONTENTS PART I Page Item 1. Business 5 Item 1A. Risk Factors 22 Item 1B. Unresolved Staff Comments 35 Item 2. Properties 35 Item 3. Legal Proceedings 36 Item 4. Removed and Reserved 36 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 37 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 37 Item 8. Financial Statements and Supplementary Data 37 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 39 PART IV Item 15. Exhibits and Financial Statement Schedules 39 Signature Page 41 SAVB 2010 Form 10-K -3- PART I The Savannah Bancorp, Inc. (the “Company”) may, from time to time, make written or oral forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995), including statements contained in the Company’s filings with the United States Securities and Exchange Commission (“SEC” or “Commission”) (including this Annual Report on Form 10-K and the exhibits thereto), in its reports to shareholders and in other communications by the Company.These forward-looking statements may include, among others, statements about our beliefs, plans, objectives, goals, expectations, estimates and intentions that are subject to significant risks and uncertainties and which may change based on various factors, many of which are beyond our control.The words "may," "could," "should," "would," "believe," "anticipate," "estimate," "expect," "intend," "plan" and similar expressions are intended to identify forward-looking statements.The following factors, among others, could cause our financial performance to differ materially from what is contemplated in those forward-looking statements: Ø The strength of the United States economy in general and the strength of the local economies in which the Company conducts operations may be different than expected resulting in, among other things, a deterioration in credit quality or a reduced demand for credit, including the resultant effect on our loan portfolio and allowance for loan losses; Ø The effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; Ø Inflation, interest rate, market and monetary fluctuations; Ø Increases in regulatory capital requirements for banking organizations generally, which may adversely affect the Company’s ability to expand its business or could cause it to shrink its business; Ø The risks of changes in interest rates and the yield curve on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest rate sensitive assets and liabilities; Ø Risks related to loans secured by real estate, including further adverse developments in the real estate markets that would decrease the value and marketability of collateral; Ø Adverse conditions in the stock market and other capital markets and the impact of those conditions on our capital markets and capital management activities, including our investment and wealth management advisory businesses; Ø The effects of harsh weather conditions, including hurricanes; Ø Changes in United States foreign or military policy; Ø The failure to attract or retain key personnel; Ø The timely development of competitive new products and services by the Company and the acceptance of those products and services by new existing customers; Ø The willingness of customers to accept third-party products marketed by us; Ø The willingness of customers to substitute competitors’ products and services for the Company’s products and services and vice versa; Ø The impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); Ø Technological changes; Ø Changes in consumer spending and saving habits; Ø The effect of corporate restructuring, acquisitions or dispositions, including the actual restructuring and other related charges and the failure to achieve the expected gains, revenue growth or expense savings from such corporate restructuring, acquisitions or dispositions; Ø The growth and profitability of our noninterest or fee income being less than expected; Ø Unanticipated regulatory or judicial proceedings; Ø The impact of changes in accounting policies by the SEC or the Financial Accounting Standards Board; Ø The limited trading activity of our common stock; Ø The effects of our lack of a diversified loan portfolio, including the risks of geographic concentrations; Ø Adverse changes in the financial performance and/or condition of our borrowers, which could impact the repayment of those borrowers' outstanding loans; and Ø The success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on our behalf except as may be required by our disclosure obligations in filings we make with the SEC under federal securities laws SAVB 2010 Form 10-K -4- Item 1. Business (a)General Development of Business The Company was incorporated as a Georgia business corporation on October 5, 1989, for the purpose of becoming a bank holding company. The Company became a bank holding company within the meaning of the Federal Bank Holding Company Act and the Georgia Bank Holding Company Act upon the acquisition of 100 percent of the common stock of The Savannah Bank, National Association ("Savannah") on August 22, 1990. In February 1998, the Company entered into a plan of merger to exchange shares of its stock for shares of Bryan Bancorp of Georgia, Inc. (“Bryan”), the bank holding company for Bryan Bank & Trust (“Bryan Bank”).The transaction was valued at approximately $24 million.The merger, which was accounted for as a pooling of interests, was a tax-free reorganization for federal income tax purposes.The merger was consummated on December 15, 1998.Bryan was merged into the Company and Bryan Bank became a wholly-owned subsidiary of the Company on the merger date. On February 6, 2006, the Company invested $10 million cash, a portion of the net proceeds from an August 2005 private placement stock offering, in 100 percent of the common stock of Harbourside Community Bank (“Harbourside”), a newly-formed federal stock savings bank, located on Hilton Head Island, South Carolina.The plans for forming Harbourside began in October 2003 when Savannah opened a mortgage loan production office on Hilton Head Island.Effective September 30, 2009, the Company merged the charter of Harbourside into Savannah.The two Harbourside branches are now Savannah branches. The Company acquired all of the net assets of Minis & Co., Inc. (“Minis”) as of August 31, 2007.The net assets of Minis were incorporated into a new, wholly-owned subsidiary of the Company which will continue to operate under the name of Minis & Co., Inc.The acquisition was accounted for using the purchase method of accounting, and accordingly, the results of Minis’ operations have been included in the consolidated financial statements beginning September 1, 2007.Minis is a registered investment advisor based in Savannah, Georgia, offering a full line of investment management services. On September 30, 2008, the Company formed a new subsidiary, SAVB Holdings, LLC (“SAVB Holdings”), to hold previously identified problem loans (including problem and nonperforming loans) and foreclosed real estate (“OREO”) primarily from its Harbourside subsidiary.The Company funded this subsidiary with an initial $12.5 million loan from a related private party and purchased loans and OREO at their current value. Savannah, Bryan Bank, Minis and SAVB Holdings are the four operating subsidiaries of the Company.The two bank subsidiaries, collectively, are referred to as the “Subsidiary Banks” or “Banks”.Savannah received its charter from the Office of the Comptroller of the Currency (“OCC”) to commence business and opened for business on August 22, 1990.Bryan Bank received its charter from the Georgia Department of Banking and Finance (“GDBF”) in December 1989.The deposits at the Subsidiary Banks are insured by the Federal Deposit Insurance Corporation ("FDIC"). As of December 31, 2010, Savannah had nine full service offices and one stand alone ATM, total assets of $789 million, total loans of $610 million, total deposits of $695 million, total shareholders’ equity of $65.1 million and a net loss of $511,000 in 2010.As of December 31, 2010, Bryan Bank had two full service offices, total assets of $259 million, total loans of $206 million, total deposits of $233 million, total shareholders’ equity of $21.5 million and a net loss of $1.1 million for the year then ended. In September 2005, the Company formed SAVB Properties, LLC for the primary purpose of owning a 50 percent interest in two real estate partnerships.Johnson Square Associates, a Georgia general partnership, owns a seven-story, 35,000 square foot building at 25 Bull Street on Johnson Square in downtown Savannah.The Company currently leases approximately 51 percent of this space for its corporate headquarters and the main office of Savannah.Whitaker Street Associates, a Georgia Limited Partnership, owns the 80’ x 200’ parking lot directly across Whitaker Street from 25 Bull Street.Under an agreement with the City of Savannah, the parking lot was re-developed as part of a 3 acre, 1100 space underground parking garage and now includes the structural foundation adequate to support a 6-story building, the maximum height allowed on this property by city ordinances.On December 28, 2010, the Company sold its 50 percent interest in Whitaker Street Associates for approximately $694,000 and a gain of approximately $255,000. SAVB 2010 Form 10-K -5- (b)Information about Industry Segments Accounting standards require the disclosure of financial and descriptive information about an enterprise’s operating segments in annual and interim financial reports issued to shareholders.An operating segment is defined as a component of an enterprise which engages in business activities that generate revenues and incur expenses, whose operating results are reviewed by the chief operating decision makers in the determination of resource allocation and performance, and for which discrete financial information is available.The Company has no segments or any subsidiaries that meet the criteria for segment reporting. (c)Narrative Description of Business General The Company is authorized to engage in any corporate activity permitted by law, subject to applicable federal regulatory restrictions on the activities of bank holding companies.The Company was formed for the primary purpose of becoming a holding company to own 100 percent of the stock of the Subsidiary Banks.The holding company structure provides the Company with greater flexibility than a bank would otherwise have to expand and diversify its business activities through newly formed subsidiaries or through acquisitions. Banking Services The Company has approximately 188 full time equivalent employees as of December 31, 2010.The Subsidiary Banks offer a full range of deposit services, including checking accounts, savings accounts and various time deposits ranging from daily money market accounts to long-term certificates of deposit.The transaction accounts and time deposits are tailored to the principal market areas at rates competitive with those offered in the area.In addition, retirement accounts such as Individual Retirement Accounts and Simplified Employee Pension accounts are offered.The FDIC insures all deposit accounts up to the maximum amount of $250,000.The Subsidiary Banks solicit these accounts from individuals, businesses, foundations, organizations, and governmental authorities.The Subsidiary Banks participated in the Transaction Account Guarantee Program (“TAGP”), which is part of the FDIC’s voluntary Temporary Liquidity Guarantee Program established in November2008 through June 2010.This program was extended until December 31, 2010, however the Banks did not participate after June 30, 2010.Under the TAGP the FDIC provided full FDIC deposit insurance coverage for noninterest-bearing transaction deposit accounts, Negotiable Order of Withdrawal (“NOW”) accounts paying less than 0.25% interest per annum, and Interest and Lawyers Trust Accounts held at participating FDIC insured institutions.Through the Dodd-Frank Act, this insurance coverage on these accounts was extended for a period of two years to all financial institutions beginning in 2011. The Subsidiary Banks offer a full range of short-term and medium-term commercial, real estate, residential mortgage and personal loans.The Subsidiary Banks’ primary lending focus is business, real estate and consumer lending.Commercial loans include both secured loans and a limited volume of unsecured loans.Consumer loans include secured loans for financing automobiles, home improvements, real estate and other personal investments.Unsecured consumer loans are limited and generally made to the most creditworthy borrowers. The Subsidiary Banks originate fixed and variable rate mortgage loans and offer real estate construction and acquisition loans. The Subsidiary Banks' lending policies provide each lending officer with written guidance for lending activities as approved by the Board of Directors (“Board”) of the Banks.Real estate loan-to-value guidelines generally conform to regulatory loan-to-value limits.Additionally, the existence of reliable sources of repayment/cash flow are usually required before making any loan, regardless of the collateral.Appraisals are obtained as required.Lending officers or contract inspectors make on-site inspections on construction loans.Lending authority is delegated to each lending officer by the Credit Committee of each Subsidiary Banks’ Board.Loans in excess of the individual officer limits must be approved by a senior officer with sufficient approval authority delegated by these committees.Loans to borrowers whose aggregate combined companywide exposure exceeds $1,500,000 at Savannah and $1,000,000 at Bryan Bank require the approval of the Subsidiary Bank’s Credit Committee. SAVB 2010 Form 10-K -6- Management and the directors are aware that environmental liabilities may negatively impact the financial condition of borrowers, the value of real property and the contingent environmental clean-up liabilities the Subsidiary Banks could incur by having a lien on environmentally deficient property.The Subsidiary Banks generally decline to make loans secured by property with environmental deficiencies.Environmental surveys are required when there is reason for concern about potential environmental liabilities. The Subsidiary Banks operate residential mortgage loan origination departments.The Banks take mortgage loan applications, obtain rate commitments and complete various origination documentation and follow-up for an origination and service release fee from third-party mortgage bankers.In addition to generating fee income, the departments also generate banking relationships from its customers and real estate-related contacts.These loans are funded by other mortgage investors and have not been warehoused on the Subsidiary Banks’ books. In 2008, the Company discontinued the origination of mortgage loans on a correspondent basis and is now exclusively brokering mortgage loans. Credit Risk Management and Allowance for Loan Losses The Subsidiary Banks have a comprehensive program designed to control and continually monitor the credit risks inherent in the loan portfolios.This program includes a structured loan approval process in which the Board delegates authority for various types and amounts of loans to loan officers on a basis commensurate with seniority and lending experience.There are four risk grades of "criticized" assets: Special Mention, Substandard, Doubtful and Loss.Assets designated as substandard, doubtful or loss are considered "classified".The classification of assets is subject to regulatory review and reclassification.The Subsidiary Banks include aggregate totals of criticized assets, and general and specific valuation reserves in quarterly reports to the Board, which approves the overall allowance for loan losses evaluation. The Subsidiary Banks use a risk rating system which is consistent with the regulatory risk rating system.This system applies to all assets of an insured institution and requires each institution to periodically evaluate the risk rating assigned to its assets.The Subsidiary Banks' loan risk rating systems utilize both the account officer and an independent loan review function to monitor the risk rating of loans.Each loan officer is charged with the responsibility of monitoring changes in loan quality within his or her loan portfolio and reporting changes directly to loan review and senior management.The internal credit administration function monitors loans on a continuing basis for both documentation and credit related exceptions.Additionally, the Subsidiary Banks have contracted with an external loan review service which performs a review of the Subsidiary Banks' loans to determine that the appropriate risk grade has been assigned to each borrowing relationship and to evaluate other credit quality, documentation and compliance factors.Delinquencies are monitored on all loans as a basis for potential credit quality deterioration.Commercial and mortgage loans that are delinquent 90 days (four payments) or longer generally are placed on nonaccrual status unless the credit is well-secured and in process of collection.Revolving credit loans and other personal loans are typically charged-off when payments are 120 days past due.Loans are placed on nonaccrual status or charged-off at an earlier date if collection of principal or interest in full becomes doubtful.Real estate acquired through foreclosure is classified as substandard unless there is sufficient evidence to indicate such classification is not warranted. The allowance for loan losses is evaluated as described in the Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) section of the 2010 Annual Report to Shareholders (“2010 Annual Report”) on pages F-38 through F-40. Other Banking Services Savannah was granted trust powers by the OCC in 1996.The Trust Department of Savannah contracts with Marshall & Ilsley Trust Company for trust data processing, securities safekeeping and certain other operational functions. This system provides clients and their advisors access to trust account information via the Internet.Employee benefit administration and certain money management functions are outsourced to third parties.Using these resources, the Trust Department offers a full array of trust services, including investment management, personal trusts, custodial accounts, estate administration and retirement plan asset management. SAVB 2010 Form 10-K -7- Originally founded in 1932, Minis is a registered investment advisory firm based in Savannah, Georgia.Minis provides fee-only investment services to individuals, families, employee benefit plans, non-profit organizations and other entities. The Subsidiary Banks offer cash management services, remote deposit capture, Internet banking, electronic bill payment, non-cash deposit courier service, safe deposit boxes, travelers checks, direct deposit of payroll, U.S. Savings bonds, official bank checks and automatic drafts for various accounts.The Subsidiary Banks have thirteen automated teller machines and are members of the STAR network of automated teller machines.The Subsidiary Banks issue ATM and debit cards.They also offer Discover, VISA and MasterCard credit cards as an agent for a correspondent bank. Location and Service Area The Subsidiary Banks’ primary service areas include the city of Savannah and surrounding Chatham County, the city of Richmond Hill (which is 20 miles southwest of downtown Savannah) and surrounding Bryan County and Hilton Head Island, Bluffton and southern Beaufort County in South Carolina.Their secondary service areas include Effingham and Liberty Counties, Georgia and Jasper County, South Carolina.The Subsidiary Banks’ target customers are individuals and small to medium-sized businesses, including wholesale, retail and professional service businesses in the community.The Subsidiary Banks also target individuals who meet certain net worth and income requirements as potential customers for private banking services. Savannah's main office, known as the Johnson Square Office, opened in August 1990 and is located in the primary financial district in downtown Savannah, where most of the commercial banks in the primary service area have their main Savannah offices.In recent years, regional banks with headquarters outside of the state of Georgia have acquired several of the banks in the primary service area.Savannah emphasizes that it is based in Savannah and that its directors and officers are committed to the economic development of the Savannah area. Bryan Bank’s main office opened in December 1989 and is located in the primary commercial area of the city of Richmond Hill.Several other community bank branch offices and one grocery store branch office are located in Richmond Hill. In October 1992, Savannah opened its second office at 400 Mall Boulevard.The Mall Boulevard Office is located in the primary commercial and retail district in Savannah which includes a high concentration of professional and service-related businesses. In November 1995, Savannah opened its third office, the West Chatham Office, at 100 Chatham Parkway.West Chatham is a full service office located six miles west of the main office in a commercial and industrial growth area of Chatham County. In October 1997, the fourth office at 4741 Highway 80 East on Whitemarsh Island, six miles east of the main office, opened for business.Deposits, mortgage loans and consumer loans are the primary opportunities for this location which serves a large concentration of higher net worth individuals. In October 1998, Savannah opened its fifth location in the Medical Arts Shopping Center.This office is strategically located near two major hospitals and numerous medical, dental and professional practices.This location is approximately four miles southeast of the main office. In October 2003, Savannah opened a mortgage loan production office on Hilton Head Island, South Carolina which operated as Harbourside Mortgage Company, a division of Savannah, through February 28, 2006.On March 1, 2006, the separately chartered Harbourside opened for business in its new main office building at 852 William Hilton Parkway, the primary traffic artery on Hilton Head Island.This is now a branch of Savannah. In September 2006, Savannah opened an office in The Village on Skidaway Island adjacent to the Landings community in Savannah.This office location services the higher income individuals and higher net worth retiree island communities nearby. SAVB 2010 Form 10-K -8- In December 2007, the former Harbourside opened its second office in Bluffton, South Carolina on Bluffton Parkway.This is a rapidly growing area with a concentration of residential homes and small businesses.This is now a branch of Savannah. In August 2008, Bryan opened its second office in Richmond Hill at 3700 Highway 17, about one-half mile from I-95.The new branch is 3,000 square feet.The Company also relocated its regional banking operations center from previously leased space in Savannah to the new facility.The imaged item processing, statement rendering, information technology, deposit operations and branch operations support functions are located at this center.The operations center occupies the remainder of the 11,500 square foot facility. In October 2008, Savannah opened a loan production office located at 400 Main Street in St. Simons Island, Georgia.This loan production office was closed in September 2010. On June 25, 2010, Savannah entered into an agreement with the FDIC to purchase substantially all deposits and certain liabilities and assets of First National Bank, Savannah (“First National”).Through this transaction, Savannah assumed the lease of one of First National’s branches located at 802 First Street, Tybee Island, Georgia.Deposits, mortgage loans and consumer loans are the primary opportunities for this location which serves a large concentration of higher net worth individuals and is a popular tourist destination. The Subsidiary Banks' business plans rely principally upon local advertising and promotional activity and upon personal contacts by their directors and officers to attract business and to acquaint potential customers with their personalized services.The Subsidiary Banks emphasize a high degree of personalized customer service.Advertising and marketing emphasize the advantages of dealing with an independent, locally-owned, relationship-oriented bank to meet the particular needs of individuals, professionals and small to medium-size businesses in the community. Liquidity and Interest Rate Sensitivity Management Quantitative disclosures regarding the Company’s liquidity management are included on pages F-45 to F-46 in the 2010 Annual Report. Interest Rate Risk Quantitative discussion of the Company’s interest rate risk is included on pages F-45 and F-46 in the 2010 Annual Report. Federal and State Laws and Regulation of Banks and Bank Holding Companies Bank holding companies and commercial banks are extensively regulated under both federal and state law.These laws and regulations delineate the nature and extent of the activities in which commercial banks may engage.To the extent that the following information describes statutory and regulatory provisions, it is qualified in its entirety by reference to the particular statutory and regulatory provisions.Change in applicable laws or regulations may have a material effect on the business of the Company and its subsidiaries. Savannah is subject to extensive supervision and regulation by the OCC and Bryan Bank is subject to extensive supervision by the GBDF and the FDIC.The regulators are responsible for overseeing the affairs of the Subsidiary Banks and periodically examining the Banks to determine their compliance with laws and regulations.The Subsidiary Banks must make quarterly reports of financial condition and results of operations to the regulators.This quarterly financial information is made available to the public approximately 45 days after each quarter-end.Regulators use this data for quarterly offsite monitoring of the financial condition of the Banks.Quarterly holding company reports are filed with the Federal Reserve Bank (“FRB”) of Atlanta (“FRB Atlanta”) within 40 days of each quarter-end.This financial information is reviewed by the FRB Atlanta for accuracy, consistency and reasonableness and is also made available to holding company database providers within 75 days of the end of each quarter.Bank analysts, regulators and consultants regularly use this information in analyzing historical and expected performance of banks and bank holding companies. SAVB 2010 Form 10-K -9- The regulators have authority to issue cease and desist orders against banks and bank holding companies which are about to engage, are engaging or have engaged in unsafe or unsound practices in the conduct of their business.The regulators can order affirmative action to correct any harm resulting from a violation or practice, including, but not limited to, making restitution and providing reimbursement or guarantees against loss in certain cases.Regulators also administer several federal statutes, such as the Community Reinvestment Act of 1977 (“CRA”) and the Depository Institution Management Interlocks Act, which apply to banks.The Subsidiary Banks are subject to special examination by the FDIC and to certain FDIC regulations. Regulators have adopted risk-based capital requirements that specify the minimum level for which no prompt corrective action is required.In addition, the FDIC adopts FDIC insurance assessment rates based on certain risk-based and equity capital ratios.The regulators have authority to establish higher capital requirements if they determine that the circumstances of a particular institution require it and to take certain supervisory actions against undercapitalized institutions, the severity of which depends upon the institution’s degree of undercapitalization.The table in Note 16 to the Consolidated Financial Statements in the 2010 Annual Report shows the capital ratios for the Company and Subsidiary Banks and the regulatory minimum capital ratios at December 31, 2010.The capital ratios of the Company and each Subsidiary Bank exceed the ratios required to be considered "well-capitalized" by the FDIC. The Subsidiary Banks are subject to applicable provisions of the Federal Reserve Act (“Act”) which restrict the ability of any bank to extend credit to its parent holding company.Additionally, a national banking association cannot extend credit to any affiliate (including its parent and non-bank subsidiaries of its parent); issue a guarantee, acceptance or letter of credit (including an endorsement or standby letter of credit) on behalf of its affiliates; invest in the stock or securities of affiliates or, under certain circumstances, take such stock or securities as collateral for loans to any borrower. Shareholders of banks (including bank holding companies which own stock in banks, such as the Company) may be compelled by bank regulatory authorities to invest additional capital in the event their bank's capital becomes impaired by losses or otherwise.Failure to pay such an assessment could cause a forced sale of the holder's bank stock.In addition, the Company may also be required to provide additional capital to any banks that it acquires as a condition to obtaining the approvals and consents of regulatory authorities in connection with such acquisitions. The earnings of the Subsidiary Banks and, consequently, of the Company, are affected significantly by the policies of the Board of Governors of the Federal Reserve System (the “Fed”), which regulates the money supply in order to mitigate recessionary and inflationary pressures.Among the techniques used to implement these objectives are open market operations in United States Government securities, changes in the rate paid by banks on bank borrowings, and changes in reserve requirements against bank deposits.These techniques are used in varying combinations to influence overall growth and distribution of bank loans, investments and deposits, and their use may also affect interest rates charged on loans or paid for deposits.The monetary policies of the Fed have had a significant effect on the operating results of banks in the past and are expected to continue to do so in the future. The Company, as a bank holding company, is required to register as such with the FRB and the GDBF.It is required to file with both of these agencies quarterly and annual reports and other information regarding its business operations and those of its subsidiaries.It is also subject to examination by these two agencies and will be required to obtain their approval before acquiring, directly or indirectly, ownership or control of any voting shares of a bank or bank subsidiary of a bank holding company if, after such acquisition, it would own or control, directly or indirectly, more than five percent of the voting stock of such bank or banking subsidiary of a bank holding company.Furthermore, a bank holding company is prohibited from acquiring direct or indirect ownership or control of any voting stock of any company which is not a bank or bank holding company, with limited exceptions.It must engage only in the business of banking, managing or controlling banks or furnishing services to or performing services for its subsidiary banks.During 1996, the Fed enacted regulations that are slightly less restrictive regarding the types of businesses which bank holding companies may own. Banking organizations are prohibited under the Act from participating in new financial affiliations unless their depository institution subsidiaries are well-capitalized and well-managed.Regulators are required to address any failure to maintain safety and soundness standards in a prompt manner.In addition, regulators must prohibit holding companies from participating in new financial affiliations if, at the time of certification, any insured depository affiliate had received a less than "satisfactory'' CRA rating at its most recent examination. SAVB 2010 Form 10-K -10- Recent Regulatory Developments The Dodd-Frank Act On July21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”).The Dodd-Frank Act will have a broad impact on the financial services industry, imposing significant regulatory and compliance changes, increased capital, leverage and liquidity requirements, and numerous other provisions designed to improve supervision and oversight of, and strengthen safety and soundness within, the financial services sector. Additionally, the Dodd-Frank Act establishes a new framework of authority to conduct systemic risk oversight within the financial system that will be distributed among new and existing federal regulatory agencies, including the Financial Stability Oversight Council (“Oversight Council”), the Fed, the OCC and the FDIC. Many of the requirements called for in the Dodd-Frank Act will be implemented over time and most will be subject to implementing regulations over the course of several years. Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies and through regulations, the full extent of the impact such requirements will have on our operations is unclear. The changes resulting from the Dodd-Frank Act may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage requirements or otherwise adversely affect our business. These changes may also require us to invest significant management attention and resources to evaluate and make any changes necessary to comply with new statutory and regulatory requirements. Failure to comply with the new requirements may negatively impact our results of operations and financial condition. While we cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on us, these changes could be materially adverse to our investors. The following items provide a brief description of the relevant provisions of the Dodd-Frank Act and their potential impact on our operations and activities, both currently and prospectively. Creation of New Governmental Agencies.The Dodd-Frank Act creates various new governmental agencies such as the Oversight Council and the Bureau of Consumer Financial Protection (“CFPB”), an independent agency housed within the Federal Reserve. The CFPB will have a broad mandate to issue regulations, examine compliance and take enforcement action under the federal financial consumer laws. In addition, the Dodd-Frank Act permits states to adopt consumer protection laws and regulations that are stricter than those regulations promulgated by the CFPB, and state attorneys general are permitted to enforce consumer protection rules adopted by the CFPB against certain institutions. Limitation on Federal Preemption.The Dodd-Frank Act significantly reduces the ability of national banks to rely upon federal preemption of state consumer financial laws. Although the OCC will have the ability to make preemption determinations where certain conditions are met, the broad rollback of federal preemption has the potential to create a patchwork of federal and state compliance obligations. This could, in turn, result in significant new regulatory requirements applicable to us, with attendant potential significant changes in our operations and increases in our compliance costs. It could also result in uncertainty concerning compliance, with attendant regulatory and litigation risks. Corporate Governance.The Dodd-Frank Act addresses investor protection, corporate governance and executive compensation matters that will affect most U.S.publicly traded companies. The Dodd-Frank Act (1)grants shareholders of U.S.publicly traded companies an advisory vote on executive compensation; (2)enhances independence requirements for compensation committee members; and (3)requires companies listed on national securities exchanges to adopt incentive-based compensation clawback policies for executive officers. Deposit Insurance.The Dodd-Frank Act makes permanent the $250,000 deposit insurance limit for insured deposits. Amendments to the Federal Deposit Insurance Act (“FDIA”) also revise the assessment base against which an insured depository institution’s deposit insurance premiums paid to the Deposit Insurance Fund (“DIF”) will be calculated. Under the amendments, the assessment base will no longer be the institution’s deposit base, but rather its average consolidated total assets less its average tangible equity. This may shift the burden of deposit insurance premiums toward those depository institutions that rely on funding sources other than U.S.deposits. Additionally, the Dodd-Frank Act makes changes to the minimum designated reserve ratio of the DIF, increasing the minimum from 1.15% to 1.35% of the estimated amount of total insured deposits, and eliminating the SAVB 2010 Form 10-K -11- requirement that the FDIC pay dividends to depository institutions when the reserve ratio exceeds certain thresholds. Several of these provisions could increase our FDIC deposit insurance premiums. The Dodd-Frank Act also provides that, effective one year after the date of enactment, depository institutions may pay interest on business demand deposits. Capital Standards.Regulatory capital standards are expected to change as a result of the Dodd-Frank Act, and in particular as a result of the Collins Amendment.The Collins Amendment requires that the appropriate federal banking agencies establish minimum leverage and risk-based capital requirements on a consolidated basis for insured depository institutions and their holding companies.As a result, the Company and Subsidiary Banks will be subject to the same capital requirements, and must include the same components in regulatory capital. One impact of the Collins Amendment is to prohibit bank and bank holding companies from including in their Tier1 regulatory capital certain hybrid debt and equity securities issued on or after May19, 2010. Shareholder Say-On-Pay Votes.The Dodd-Frank Act requires public companies to take shareholders' votes on proposals addressing compensation (known as say-on-pay), the frequency of a say-on-pay vote, and the golden parachutes available to executives in connection with change-in-control transactions. Public companies must give shareholders the opportunity to vote on the compensation at least every three years and the opportunity to vote on frequency at least every six years, indicating whether the say-on-pay vote should be held annually, biennially, or triennially.The say-on-pay, say-on frequencyand the say-on-parachute votes are explicitly nonbinding and cannot override a decision of the Board. Mortgage Loan Origination and Risk Retention.The Dodd-Frank Act contains additional regulatory requirements that may affect our mortgage origination and servicing operations, result in increased compliance costs and may impact revenue. For example, in addition to numerous new disclosure requirements, the Dodd-Frank Act imposes new standards for mortgage loan originations on all lenders, including banks, in an effort to strongly encourage lenders to verify a borrower’s ability to repay. Most significantly, the new standards limit the total points and fees that we and/or a broker may charge on conforming and jumbo loans to 3% of the total loan amount. Also, the Dodd-Frank Act, in conjunction with the Federal Reserve’s final rule on loan originator compensation issued August16, 2010 and effective April1, 2011, prohibits certain compensation payments to loan originators and the practice of steering consumers to loans not in their interest when it will result in greater compensation for a loan originator. These standards will result in a myriad of new controls over processing systems and pricing and compensation policies and practices in order to ensure compliance and to decrease repurchase requests and foreclosure defenses. In addition, the Dodd-Frank Act generally requires lenders or securitizers to retain an economic interest in the credit risk relating to loans the lender sells and other asset-backed securities that the securitizer issues if the loans have not complied with the ability to repay standards. The risk retention requirement generally will be 5%, but could be increased or decreased by regulation. Imposition of Restrictions on Certain Activities.The Dodd-Frank Act requires new regulations for the over-the-counter derivatives market, including requirements for clearing, exchange trading, capital, margin and reporting. Additionally, the Dodd-Frank Act requires that certain swaps and derivatives activities be “pushed out” of insured depository institutions and conducted in separately capitalized non-bank affiliates and generally prohibits banking entities from engaging in “proprietary trading” or investing in or sponsoring private equity and hedge funds, subject to limited exemptions. Basel III As a result of the Dodd-Frank Act’s Collins Amendment, the Company and the Bank Subsidiaries will formally be subject to the same regulatory capital requirements. The current risk-based capital guidelines that apply to the Company are based upon the 1988 capital accord of the international Basel Committee on Banking Supervision, a committee of central banks and bank supervisors, as implemented by the U.S.federal banking agencies on an interagency basis.In 2008, the banking agencies collaboratively began to phase-in capital standards based on a second capital accord (Basel II) for large or “core” international banks (generally defined for U.S.purposes as having total assets of $250billion or more or consolidated foreign exposures of $10billion or more). BaselII emphasizes internal assessment of credit, market and operational risk, as well as supervisory assessment and market discipline in determining minimum capital requirements. SAVB 2010 Form 10-K -12- On September12, 2010, the Group of Governors and Heads of Supervision, the oversight body of the Basel Committee on Banking Supervision, announced agreement to a strengthened set of capital requirements for internationally active banking organizations in the United States and around the world (Basel III).The agreement is supported by the U.S.federal banking agencies and the final text of the BaselIII rules was released by the Basel Committee on Banking Supervision on December16, 2010. While the timing and scope of any implementation of BaselIII by the U.S. remains uncertain, the following items provide a brief description of the relevant provisions of BaselIII and their potential impact on our capital levels if applied to the Company. New Minimum Capital Requirements.Subject to implementation by the U.S.federal banking agencies, BaselIII would be expected to have the following effects on the minimum capital levels of banking institutions to which it applies when fully phased in on January1, 2019: ·· ·Minimum Common Equity.The minimum requirement for common equity, the highest form of loss absorbing capital, will be raised from the current 2.0% level, before the application of regulatory adjustments, to 4.5% after the application of stricter adjustments. This requirement will be phased in by January1, 2015. As noted below, total common equity required will rise to 7.0% by January1, 2019 (4.5% attributable to the minimum required common equity plus 2.5% attributable to the “capital conservation buffer” as discussed below). ·· ·Minimum Tier1 Capital.The minimum Tier1 capital requirement, which includes common equity and other qualifying financial instruments based on stricter criteria, will increase from 4.0% to 6.0% also by January1, 2015. Total Tier1 capital will rise to 8.5% by January1, 2019 (6.0% attributable to the minimum required Tier1 capital ratio plus 2.5% attributable to the capital conservation buffer). ·· ·Minimum Total Capital.The minimum Total Capital (Tier1 and Tier2 capital) requirement will increase to 8.0% (10.5% by January1, 2019, including the capital conservation buffer). Capital Conservation Buffer.An initial capital conservation buffer of 0.625% above the regulatory minimum common equity requirement will begin in January 2016 and will gradually be increased to 2.5% by January1, 2019. The buffer will be added to common equity, after the application of deductions. The purpose of the conservation buffer is to ensure that banks maintain a buffer of capital that can be used to absorb losses during periods of financial and economic stress. It is expected that, while banks would be allowed to draw on the buffer during such periods of stress, the closer their regulatory capital ratios approach the minimum requirement, the greater the constraints that would be applied to earnings distributions. Countercyclical Buffer.BaselIII expects regulators to require, as appropriate to national circumstances, a “countercyclical buffer” within a range of 0% to 2.5% of common equity or other fully loss absorbing capital. The purpose of the countercyclical buffer is to achieve the broader goal of protecting the banking sector from periods of excess aggregate credit growth. For any given country, it is expected that this buffer would only be applied when there is excess credit growth that is resulting in a perceived system-wide build up of risk. The countercyclical buffer, when in effect, would be introduced as an extension of the conservation buffer range. Regulatory Deductions from Common Equity.The regulatory adjustments (i.e., deductions and prudential filters), including minority interests in financial institutions and deferred tax assets from timing differences, would be deducted in increasing percentages beginning January1, 2014, and would be fully deducted from common equity by January1, 2018. Certain instruments that no longer qualify as Tier1 capital, such as trust preferred securities, also would be subject to phase-out over a 10-year period beginning January1, 2013. Non-Risk Based Leverage Ratios.These capital requirements are supplemented by a non-risk-based leverage ratio that will serve as a backstop to the risk-based measures described above. In July 2010, the Governors and Heads of Supervision agreed to test a minimum Tier1 leverage ratio of 3.0% during the parallel run period. Based on the results of the parallel run period, any final adjustments would be carried out in the first half of 2017 with a view to adopting the 3.0% leverage ratio on January1, 2018, based on appropriate review and calibration. Adoption.BaselIII was endorsed at the meeting of the G-20 nations in November 2010 and the final text of the BaselIII rules was subsequently agreed to by the Basel Committee on Banking Supervision on December16, 2010. The agreement calls for national jurisdictions to implement the new requirements beginning January1, 2013. At that time, the U.S.federal banking agencies, including the OCC and FDIC, will be expected to have implemented appropriate changes to incorporate the BaselIII concepts into U.S.capital adequacy standards. While the BaselIII changes as implemented in the United States will likely result in generally higher regulatory capital standards, it is difficult at this time to predict how any new standards will ultimately be applied to us. SAVB 2010 Form 10-K -13- Incentive Compensation On June25, 2010, the federal banking agencies jointly issued final guidance regarding sound incentive compensation policies (the “Incentive Compensation Guidance”) intended to ensure that the incentive compensation policies of banking organizations do not undermine the safety and soundness of such organizations by encouraging excessive risk-taking. The Incentive Compensation Guidance, which covers all employees that have the ability to materially affect the risk profile of an organization, either individually or as part of a group, is based upon the key principles that a banking organization’s incentive compensation arrangements should (i)provide employees incentives that appropriately balance risk and financial results in a manner that does not encourage employees to expose their organizations to imprudent risk, (ii)be compatible with effective internal controls and risk management, and (iii)be supported by strong corporate governance, including active and effective oversight by the organization’s board of directors. Any deficiencies in compensation practices that are identified may be incorporated into the organization’s supervisory ratings, which can affect its ability to make acquisitions or perform other actions. The Incentive Compensation Guidance provides that enforcement actions may be taken against a banking organization if its incentive compensation arrangements or related risk-management control or governance processes pose a risk to the organization’s safety and soundness and the organization is not taking prompt and effective measures to correct the deficiencies. In addition, the Dodd-Frank Act contains prohibitions on incentive-based compensation arrangements, or any feature of such arrangements, that encourage inappropriate risk taking by financial institutions, are deemed to be excessive, or that may lead to material losses.Also, under the Dodd-Frank Act, a covered financial institution must disclose to its appropriate federal regulator the structure of its incentive-based compensation arrangements sufficient to determine whether the structure provides excessive compensation, fees, or benefits or could lead to material financial loss to the institution. In February 2011, the federal banking agencies issued proposed interagency rules designed to implement the Dodd-Frank Act’s compensation restrictions in a manner consistent with existing compensation standards contained in the FDIA and with the principles outlined in the Incentive Compensation Guidance. The scope and content of the U.S. banking regulators’ guidance on and rules governing executive compensation are continuing to develop and are likely to continue evolving in the near future. It cannot be determined at this time whether compliance with such guidance and rules will adversely affect the ability of the Company and its subsidiaries to hire, retain and motivate their key employees. Other Statutes and Regulations The Company and the Bank Subsidiaries are subject to a myriad of other statutes and regulations affecting their activities.Some of the more important include: OFAC.The Office of Foreign Assets Control (“OFAC”) is responsible for helping to insure that U.S. entities do not engage in transactions with certain prohibited parties, as defined by various Executive Orders and Acts of Congress.OFAC sends bank regulatory agencies lists of persons and organizations suspected of aiding, harboring or engaging in terrorist acts, known as Specially Designated Nationals and Blocked Persons.If the Company or the Bank Subsidiaries find a name on any transaction, account or wire transfer that is on an OFAC list, the Company or the Bank Subsidiaries must freeze such account, file a suspicious activity report and notify the appropriate authorities. Sections 23A and 23B of the Federal Reserve Act.The Bank Subsidiaries are limited in its ability to lend funds or engage in transactions with the Company or other nonbank affiliates of the Company, and all such transactions must be on an arms-length basis and on terms at least as favorable to the Banks as those prevailing at the time for transactions with unaffiliated companies.The Banks are also prohibited from purchasing low quality assets from the Company or other nonbank affiliates of the Company.Outstanding loans from the Banks to the Company or other nonbank affiliates of the Company may not exceed 10% of the Banks’ capital stock and surplus, and the total of such transactions between the Banks and all of its non subsidiary affiliates may not exceed 20% of the Banks’ capital stock and surplus.These loans must be fully or over-collateralized. SAVB 2010 Form 10-K -14- The Dodd-Frank Act generally enhances the restrictions on transactions with affiliates under Sections23A and 23B of the Federal Reserve Act, including an expansion of the definition of “covered transactions” and an increase in the amount of time for which collateral requirements regarding covered credit transactions must be satisfied. The ability of the FRB to grant exemptions from these restrictions is also narrowed by the Dodd-Frank Act, including with respect to the requirement for the OCC, FDIC and FRB to coordinate with one another. Loans to Insiders.The Bank Subsidiaries also are subject to restrictions on extensions of credit to executive officers, directors, principal shareholders and their related interests.Such extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with third parties, (ii) must not involve more than the normal risk of repayment or present other unfavorable terms and (iii) may require approval by the Banks’ board of directors.Loans to executive officers are subject to certain additional restrictions. Consumer Regulation.Activities of the Bank Subsidies are subject to a variety of statutes and regulations designed to protect consumers.These laws and regulations include provisions that: ·· ·limit the interest and other charges collected or contracted for by the Banks, including new rules regarding the terms of credit cards and debit card overdrafts; ·· ·govern the Banks’ disclosures of credit terms to consumer borrowers; ·· ·require the Banks to provide information to enable the public and public officials to determine whether it is fulfilling its obligation to help meet the housing needs of the communities it serves; ·· ·prohibit the Banks from discriminating on the basis of race, creed or other prohibited factors when it makes decisions to extend credit; and ·· ·govern the manner in which the Banks may collect consumer debts. New rules on credit card interest rates, fees, and other terms took effect on February22, 2010, as directed by the Credit Card Accountability, Responsibility and Disclosure (“CARD”) Act. Among the new requirements are (1)45-days advance notice to a cardholder before the interest rate on a card may be increased, subject to certain exceptions; (2)a ban on interest rate increases in the first year; (3)an opt-in for over-the-limit charges; (4)caps on high fee cards; (5)greater limits on the issuance of cards to persons below the age of 21; (6)new rules on monthly statements and payment due dates and the crediting of payments; and (7)the application of new rates only to new charges and of payments to higher rate charges. New rules regarding overdraft charges for debit card and automatic teller machine, or ATM, transactions took effect on July1, 2010. These rules eliminated automatic overdraft protection arrangements now in common use and required banks to notify and obtain the consent of customers before enrolling them in an overdraft protection plan. For existing debit card and ATM card holders, the current automatic programs expired on August 15, 2010. The notice and consent process is a requirement for all new cards issued on or after July1, 2010. The new rules do not apply to overdraft protection on checks or to automatic bill payments. As a result of the turmoil in the residential real estate and mortgage lending markets, there are several concepts currently under discussion at both the federal and state government levels that could, if adopted, alter the terms of existing mortgage loans, impose restrictions on future mortgage loan originations, diminish lenders’ rights against delinquent borrowers or otherwise change the ways in which lenders make and administer residential mortgage loans.If made final, any or all of these proposals could have a negative effect on the financial performance of the Banks’ mortgage lending operations, by, among other things, reducing the volume of mortgage loans that the Subsidiary Banks can originate and impairing their ability to proceed against certain delinquent borrowers with timely and effective collection efforts. The deposit operations of the Banks are also subject to laws and regulations that: ·· ·require the Banks to adequately disclose the interest rates and other terms of consumer deposit accounts; ·· ·impose a duty on the Banks to maintain the confidentiality of consumer financial records and prescribe procedures forcomplying with administrative subpoenas of financial records; ·· ·require escheatment of unclaimed funds to the appropriate state agencies after the passage of certain statutory time frames; and ·· ·govern automatic deposits to and withdrawals from deposit accounts with the Banks and the rights and liabilities of customers who use automated teller machines and other electronic banking services.As described above, beginning in July 2010, new rules took effect that limited the Banks’ ability to charge fees for the payment of overdrafts for everyday debit and ATM card transactions. SAVB 2010 Form 10-K -15- As noted above, the Banks will likely face a significant increase in its consumer compliance regulatory burden as a result of the combination of the newly-established CFPB and the significant roll back of federal preemption of state laws in this area. Commercial Real Estate Lending.Lending operations that involve concentrations of commercial real estate loans are subject to enhanced scrutiny by federal banking regulators.Regulators have issued guidance with respect to the risks posed by commercial real estate lending concentrations.Commercial real estate loans generally include land development, construction loans and loans secured by multifamily property and nonfarm, nonresidential real property where the primary source of repayment is derived from rental income associated with the property.The guidance prescribes the following guidelines for examiners to help identify institutions that are potentially exposed to concentration risk and may warrant greater supervisory scrutiny: ·· ·total reported loans for construction, land development and other land represent 100 percent or more of the institution’s total capital, or ·· ·total commercial real estate loans represent 300 percent or more of the institution’s total capital, and the outstanding balance of the institution’s commercial real estate loan portfolio has increased by 50 percent or more during the prior 36 months. Affiliation Authority - The Gramm-Leach-Bliley Act of 1999 (“GLB”) amended section 4 of the Act to provide a framework for engaging in new financial activities.Those bank holding companies ("BHCs") that qualify to engage in the new financial activities are designated as Financial Holding Companies (“FHCs”).Provisions of GLB permit BHCs that qualify as FHCs to engage in activities, and acquire companies engaged in activities, that are financial in nature or incidental to such financial activities.FHCs are also permitted to engage in activities that are "complementary" to financial activities if the Fed determines that the activity does not pose a substantial risk to the safety or soundness of the institution or the financial system in general. The Fed may act by either regulation or order in determining what activities are financial in nature, incidental to financial in nature, or complementary.In doing so, the Fed must notify the Treasury Department (“Treasury”) of requests to engage in new financial activities and may not determine that an activity is financial or incidental to a financial activity if Treasury objects.Furthermore, Treasury may propose that the Fed find a particular activity financial in nature or incidental to a financial activity.GLB establishes a similar procedure with regard to the Treasury's (acting through the OCC) determination of financial activities and activities that are incidental to financial activities for subsidiaries of national banks.Congress intended for the Fed and Treasury to establish a consultative process that would negate the need for either agency to veto a proposal of the other agency. Federal Home Loan Bank Reform - GLB reformed the Federal Home Loan Bank (“FHLB”) System, including expanding the collateral that a community bank can pledge against FHLB advances, thus giving smaller banks access to a substantial new liquidity source. Privacy - GLB imposed a number of new restrictions on the ability of financial institutions to share nonpublic personal information with nonaffiliated third parties.Specifically, the GLB: · requires financial institutions to establish privacy policies and disclose them annually to all customers, setting forth how the institutions share nonpublic personal financial information with affiliates and third parties; · directs regulators to establish regulatory standards that ensure the security and confidentiality of customer information; · permits customers to prohibit ("opt out" of permitting) such institutions from disclosing personal financial information to nonaffiliated third parties; · prohibits transfer of credit card or other account numbers to third-party marketers; · prohibits pretext calling (that is, makes it illegal for information brokers to call banks to obtain customer information with the intent to defraud the bank or customer); · protects stronger state privacy laws, as well as those not "inconsistent" with the federal rules; · requires the Treasury and other federal regulators to study the appropriateness of sharing information with affiliates, including considering both negative and positive aspects of such sharing for consumers. SAVB 2010 Form 10-K -16- GLB also imposes an affirmative obligation on banks to respect their customers' privacy interests.Language protects a community bank's ability to share information with third parties selling financial products (for example, insurance or securities) to bank customers.Community banks can thus continue such sales practices without being subject to the opt-out provisions contained elsewhere in the legislation. The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (the “Riegle-Neal Act”) has introduced a process that enables nationwide interstate banking through bank subsidiaries and interstate bank mergers.Separately, the Riegle-Neal Act also permits bank subsidiaries to act as agents for each other across state lines.Since September 29, 1995, adequately capitalized and managed bank holding companies have been permitted to acquire control of a bank in any state.Acquisitions are subject to concentration limits.Beginning June 1, 1997, banks were permitted to merge with one another across state lines.The Interstate Banking Act also permits de novo branching to the extent that a particular state "opts into" the de novo branching provisions.The legislation preserves the state laws which require that a bank must be in existence for a minimum period of time before being acquired as long as the requirement is five years or less.This legislation has relevance for the banking industry due to increased competitive forces from institutions which may consolidate through mergers and those which may move into new markets through enhanced opportunities to branch across state lines.Georgia and South Carolina do not have reciprocal provisions for de novo branches or charters.Holding companies domiciled in Georgia may not branch or charter banks in South Carolina and vice versa.Alternatives for expansion between these states include acquiring an existing financial institution, chartering a federal savings bank or moving the charter of a national bank within 35 miles of its headquarters into the new state. A bank holding company and its subsidiaries are prohibited from engaging in certain tie-in arrangements in connection with the extension of credit or provision of any property or service.Thus, a bank may not extend credit, lease or sell property or furnish any service or fix or vary the consideration for such on the condition that (i) the customer should obtain or provide some additional credit, property or service from or to such bank (other than a loan, discount, deposit or trust service related to and usually provided in connection with a loan, discount, deposit or trust service), its bank holding company or any other subsidiary of its bank holding company or (ii) the customer may not obtain some other credit, property or service from a competitor, except to the extent reasonable conditions are imposed in a credit transaction to assure the soundness of the credit extended. The FRB has cease and desist powers over bank holding companies and non-banking subsidiaries should their actions constitute a serious threat to the safety, soundness or stability of a subsidiary bank.The Company is also subject to certain restrictions with respect to engaging in the business of issuing, underwriting and distributing securities. Although the Company is not presently subject to any direct regulatory restrictions on dividends (other than those of Georgia corporate law), the Company has agreed with the FRB Atlanta to obtain approval prior to paying or declaring any dividends to shareholders.The Company’s long-term ability to pay cash dividends will also depend on the amount of dividends paid by the Subsidiary Banks.OCC regulations restrict the amount of dividends which Savannah may pay without obtaining prior approval.Based on such regulatory restrictions without prior approval, Savannah is restricted from paying dividends in a calendar year which exceeds the current year's net income combined with the retained net profits of the preceding two years.Bryan Bank may pay dividends equal to no more than 50 percent of prior year net income without prior approval from the GDBF.However, Bryan Bank has agreed with the GDBF and the FDIC to obtain approval prior to paying or declaring any dividends to the Company.The dividend payout plans of the Subsidiary Banks consider the objective of maintaining their “well-capitalized” status. The Subsidiary Banks are members of the FHLB System, which consists of 12 regional FHLBs subject to supervision and regulation by the Federal Housing Finance Agency.The FHLBs maintain central credit facilities primarily for member institutions.The Subsidiary Banks, as members of the FHLB of Atlanta, are required to hold shares of capital stock in the FHLB of Atlanta in an amount equal to: (i) 15 basis points of the Bank’s total assets (adjusted annually) and (ii) 4.5 percent of its advances (borrowings) from the FHLB of Atlanta.The Subsidiary Banks are in compliance with this requirement at December 31, 2010. SAVB 2010 Form 10-K -17- Each FHLB serves as a reserve or central bank for its member institutions within its assigned regions.It is funded primarily from proceeds derived from the sale of obligations of the FHLB System.The FHLB makes advances (i.e., loans) to members in accordance with policies and procedures established by its Board.The Subsidiary Banks are authorized to borrow funds from the FHLB of Atlanta to meet demands for withdrawals of deposits, to meet seasonal requirements and for the expansion of its loan portfolio.Advances may be made on a secured or unsecured basis depending upon a number of factors, including the purpose for which the funds are being borrowed and the amount of previously existing advances.Interest rates charged for advances vary depending upon maturity, the cost of funds to the FHLB of Atlanta and the purpose of the borrowing. Community Reinvestment Act CRA requires the federal bank regulatory agencies to encourage financial institutions to meet the credit needs of low- and moderate-income borrowers in their local communities.In May 1995, the federal bank regulatory agencies published final amended regulations promulgated pursuant to the CRA.The final regulations eliminate the 12 assessment factors under the former regulation and replace them with performance tests.Institutions are no longer required to prepare CRA statements or extensively document director participation, marketing efforts or the ascertainment of community credit needs.Under the final rule, an institution's size and business strategy determines the type of examination that it will receive.Large, retail-oriented institutions are examined using a performance-based lending, investment and service test.Small institutions are examined using a streamlined approach.All institutions have the option of being evaluated under a strategic plan formulated with community input and pre-approved by the applicable bank regulatory agency. CRA regulations provide for certain disclosure obligations.In accordance with the CRA, each institution must post a CRA notice advising the public of the right to comment to the institution and its regulator on the institution's CRA performance and to review the CRA public file.Each lending institution must maintain for public inspection a public file that includes a listing of branch locations and services, a summary of lending activity, a map of its communities, and any written comments from the public on its performance in meeting community credit needs. Large institutions also are required to collect certain data, including the amount and location of originated and purchased small business, small farm, community development, and home mortgage loans, and to report this data to their regulatory agencies. Public disclosure of written CRA evaluations of financial institutions made by regulatory agencies is required under the CRA.This promotes enforcement of CRA requirements by providing the public with the status of a particular institution's community reinvestment record.Savannah and Bryan Bank received a "satisfactory" rating on the most recent performance evaluations of their CRA efforts by their respective banking regulatory agencies. Fair Lending Congress and various federal agencies responsible for implementing fair lending laws have been increasingly concerned with discriminatory lending practices.In 1994, those federal agencies announced a Joint Policy Statement detailing specific discriminatory practices prohibited under the Equal Opportunity Act and the Fair Housing Act.In the Policy Statement, three methods of proving lending discrimination were identified: (i) overt evidence of discrimination, where a lender blatantly discriminates on a prohibited basis; (ii) evidence of disparate treatment, when a lender treats applicants differently based upon a prohibited factor, even where there is no evidence showing that the treatment was motivated by intention to discriminate; and (iii) evidence of disparate impact, when a lender applies a practice uniformly to all applicants, but the practice has a discriminatory effect, even where such practices are neutral in appearance and applied equally. Anti-Money Laundering The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 ("Patriot Act") significantly expands the responsibilities of financial institutions in preventing the use of the United States financial system to fund terrorist activities.Title III of the Patriot Act provides for a significant overhaul of the United States anti-money laundering regime.Among other provisions, it requires financial institutions operating in the United States to develop new anti-money laundering compliance programs, due diligence policies and controls to ensure the detection and reporting of money laundering.Such required compliance programs are intended to supplement existing compliance requirements, also applicable to financial institutions, SAVB 2010 Form 10-K -18- under the Bank Secrecy Act and the Office of Foreign Assets Control Regulations. This federal legislation and the resultant bank regulations require a financial institution to expeditiously search its records to determine whether it maintains or has maintained accounts, or engaged in transactions with individuals or entities listed in a database maintained by the Financial Crimes Enforcement Network (“FinCEN”).The records search must cover current accounts, accounts opened in the prior twelve months, and transactions conducted in the prior six months.Its purpose is to identify funds or transactions with individuals associated with terrorist activities.Substantial penalties and/or criminal prosecution may result from non-compliance.Management has established policies and procedures to ensure compliance with the Patriot Act. Rules Adopted by the SEC The Sarbanes-Oxley Act of 2002 (“Sarbox”) was enacted to enhance penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures under the federal securities laws.Sarbox typically applies to all companies, including the Company, which file or are required to file periodic reports with the SEC.Generally, Sarbox (i) requires chief executive officers and chief financial officers to certify to the accuracy of periodic reports filed with the SEC; (ii) imposes specific and enhanced corporate disclosure requirements; (iii) accelerates the time frame for reporting of insider transactions and periodic disclosures by public companies; (iv) requires companies to adopt and disclose information about corporate governance practices, including whether or not they have adopted a code of ethics for senior financial officers and whether the audit committee includes at least one “audit committee financial expert;” and (v) requires the SEC, based on certain enumerated factors, to regularly and systematically review corporate filings. Recent Banking Legislation Bills are presently pending before the United States Congress and certain state legislatures, and additional bills may be introduced in the future in the Congress and the state legislatures, which, if enacted, may alter the structure, regulation and competitive relationships of the nation's financial institutions.It cannot be predicted whether or in what form any of these proposals will be adopted or the extent to which the business of the Company or the Subsidiary Banks may be affected thereby. Competition The banking business is very competitive.Banks generally compete with other financial institutions using the mix of banking products and services offered, the pricing of services, the convenience and availability of services, and the degree of expertise and the personal manner in which services are offered.The Subsidiary Banks compete with other commercial and savings banks in their primary service areas.The Subsidiary Banks also compete with credit unions, consumer finance companies, insurance companies, money market mutual funds, brokerage firms and other financial institutions, some of which are not subject to the degree of regulation and restriction imposed upon the Subsidiary Banks.Many of these competitors have substantially greater resources and lending limits than the Subsidiary Banks and offer certain services that the Subsidiary Banks do not provide currently. Many of these competitors have more branch offices in the Subsidiary Bank’s primary service area.However, the Company's plan is to expand into the markets which will best serve its targeted customers.Management believes that competitive pricing, local ownership, local decisions, local control and personalized, relationship-oriented service provide the Subsidiary Banks with a method to compete effectively for prospective customers. The Subsidiary Banks experience the most competition from new local community bank entrants into the market area.Numerous banking offices of community banks and de novo banks have opened in the Savannah market since January 1, 2002.Other banks have indicated interest in the coastal Georgia and South Carolina markets.These new entrants have increased and will continue to increase the competition for existing and new business. Deposit growth is a continuing challenge facing the banking industry and the Subsidiary Banks.It is likely that deposit growth in competitive markets will require higher deposit interest rates.Higher costs of funds without corresponding higher rates on earning assets will have a long-term negative impact on net interest income.Higher growth in lower cost core deposits, higher revenue growth from fee based services and lower overhead growth rates are the key items required to accomplish the Company's earnings growth objectives. SAVB 2010 Form 10-K -19- SELECTED STATISTICAL INFORMATION FOR THE COMPANY Investments Table 1 - Weighted Average Yields by Maturity The following table sets forth the amortized cost, fair value and tax-equivalent yields by investment type and contractual maturity at December 31, 2010: Amortized ed Fair Tax-Equivalent alent Cost Value
